02/01/2022


           IN THE SUPREME COURT OF THE STATE OF MONTAI\AI                        LED Case Number: DA 20-0432


                                       DA 20-0432
                                                                             FEB 01 2022
                                                                           Bowen Greenwood
 IN THE MATTER OF:                                                       Clerk of Supreme Court
                                                                            State of IV1nntana


 V.K.B.,                                                            ORDER

       A Youth.



       Appellant V.K.B., via counsel, appeals the July 2, 2020 Department of Corrections
Commitment Order of the Thirteenth Judicial District Court, Yellowstone County, that in
relevant part committed V.K.B. to the Department of Corrections (DOC) until age 18 with
a recommended placement at Pine Hills Correctional Facility (Pine Hills) and ordered him
to pay $2,000 in restitution in that court's Cause No. DJ 20-042.
       The State has filed a Notice of Concession. Although it maintains it does not agree
with all the arguments V.K.B. advanced in his Opening Brief, it concedes the District Court
erred in committing V.K.B. to DOC and imposing $2,000 restitution in this case. The State
asks this Court to grant V.K.B. his requested remedy and remand this matter to the Youth
Court for entry of a conforming amended dispositional order.
       Having considered the Appellant's Opening Brief and the State's Notice of
Concession, and good cause appearing,
       IT IS HEREBY ORDERED that the portions of the July 2, 2020 Department of
Corrections Commitment Order in Cause No. DJ 20-042 that commits V.K.B. to DOC for
placement at Pine Hills and impose $2,000 restitution are VACATED. This matter is
remanded with instructions for the District Court to issue an amended dispositional order
in conformance with this Order.
       Dated this     day of February, 2022.
      AJL

    Justices




2